   Case 1:19-cv-00012-SPB-RAL Document 22 Filed 05/14/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID ANTOINE LUSTER,                            )
               Petitioner,                       )       C.A. No. 19-12 Erie
                                                 )
                v.                               )       District Judge Susan Paradise Baxter
                                                 )       Magistrate Judge Richard A. Lanzillo
WARDEN TRATE,                                    )
                        Respondent.              )



                                     MEMORANDUM ORDER

        This action for habeas corpus relief was received by the Clerk of Court on January 14,

2019. In his habeas petition, Petitioner seeks relief under 28 U.S.C. § 2241, pursuant to the

“savings clause” of 28 U.S.C. 2255(e), which allows a federal prisoner to challenge the validity

of his underlying conviction where it “appears that the remedy by [§2255 petition] is inadequate

or ineffective to test the legality of his detention.” In particular, Petitioner asserts that he is

actually innocent of his sentence because the Fair Sentencing Act of 2010 and the First Step Act

of 2018 have since reduced the applicable penalty for his offense of conviction. In addition,

Petitioner challenges the validity of the mandatory restitution portion of his sentence. The

petition was referred to United States Magistrate Judge Richard A. Lanzillo, for report and

recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.

        On April 14, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that the petition be dismissed because Petitioner’s claims fail to satisfy

the requirements of 28 U.S.C. § 2255(e). [ECF No. 20]. In particular, Judge Lanzillo concluded

that Petitioner has failed to claim that he was convicted of conduct that was subsequently

decriminalized by a change in the law, which is the first of two conditions that must be satisfied


                                                     1
   Case 1:19-cv-00012-SPB-RAL Document 22 Filed 05/14/20 Page 2 of 3



by a federal prisoner in order to take advantage of § 2255’s savings clause under In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997) (Id. at p. 6).

       On May 4, 2020, Petitioner filed Objections to the R&R [ECF No. 21] essentially arguing

that his claim is analogous to the claim raised in Fiore v. White, 531 U.S. 225 (2001), where the

Supreme Court overturned the conviction of a defendant because a subsequent clarification of

the criminal statute the defendant was convicted of violating revealed that he was convicted “for

conduct that the state’s criminal statute, as properly interpreted, does not prohibit.” Fiore, 531

U.S. at 228. In other words, the Court in Fiore determined that the defendant’s conduct was not,

in fact, criminal under the intended meaning of the statute. Such circumstances are not present

here. Unlike in Fiore, Petitioner’s conviction was based on conduct that is still consider criminal

under the applicable statute(s). He is not actually innocent of the crime for which he was

convicted, nor was his conduct subsequently decriminalized.

       Thus, after de novo review of the petition and documents in the case, together with the

report and recommendation, the following order is entered:

       AND NOW, this 14th day of May, 2020,

       IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus is

DISMISSED, with prejudice, and the report and recommendation of Magistrate Judge Lanzillo,

issued on April 14, 2020 [ECF No. 20], is adopted as the opinion of this Court. As there are no

further matters pending before the Court relative to the instant petition, the Clerk is directed to

mark this case “CLOSED.”



                                               _____________________________
                                               SUSAN PARADISE BAXTER
                                               United States District Judge



                                                  2
      Case 1:19-cv-00012-SPB-RAL Document 22 Filed 05/14/20 Page 3 of 3




cc:      The Honorable Richard A. Lanzillo
         United States Magistrate Judge

         All parties of record




                                             3
